                                EXHIBIT E
                       [January 2021 Notice of Invoice]




DOCS_DE:235588.2 18489/002
 Case 2-19-20905-PRW, Doc 1258-5, Filed 08/25/21, Entered 08/25/21 12:29:32,
                Description: Exhibit E - January 2021, Page 1 of 11
                               Pachulski Stang Ziehl & Jones LLP
                                       10100 Santa Monica Blvd.
                                              13th Floor
                                        Los Angeles, CA 90067
                                                                  January 31, 2021
JIS                                                               Invoice 128241
                                                                  Client   18489
                                                                  Matter   00002
                                                                           JIS

RE: Committee Representation

 _______________________________________________________________________________________

         STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 01/31/2021
               FEES                                                $35,104.00
               EXPENSES                                               $611.52
               TOTAL CURRENT CHARGES                               $35,715.52

               BALANCE FORWARD                                    $580,768.91
               TOTAL BALANCE DUE                                  $616,484.43




       Case 2-19-20905-PRW, Doc 1258-5, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit E - January 2021, Page 2 of 11
Pachulski Stang Ziehl & Jones LLP                                    Page:     2
Diocese of Rochester O.C.C.                                          Invoice 128241
18489 - 00002                                                        January 31, 2021




  Summary of Services by Professional
  ID        Name                        Title              Rate       Hours               Amount

 BMM        Michael, Brittany M.        Counsel           650.00       1.30              $845.00

 BMM        Michael, Brittany M.        Counsel           695.00       8.20             $5,699.00

 IAWN       Nasatir, Iain A. W.         Partner           700.00       8.70             $6,090.00

                                                                      31.30         $21,910.00
 IDS        Scharf, Ilan D.             Partner           700.00
                                                                       0.80              $560.00
 JIS        Stang, James I.             Partner           700.00
                                                                     50.30              $35,104.00




        Case 2-19-20905-PRW, Doc 1258-5, Filed 08/25/21, Entered 08/25/21 12:29:32,
                       Description: Exhibit E - January 2021, Page 3 of 11
Pachulski Stang Ziehl & Jones LLP                                      Page:     3
Diocese of Rochester O.C.C.                                            Invoice 128241
18489 - 00002                                                          January 31, 2021


  Summary of Services by Task Code
  Task Code         Description                                Hours                        Amount

 AA                 Asset Analysis/Recovery[B120]               2.20                       $1,532.00

 CA                 Case Administration [B110]                  1.80                       $1,255.50

 CO                 Claims Admin/Objections[B310]               0.60                        $420.00

 GC                 General Creditors Comm. [B150]              8.10                       $5,652.50

 IC                 Insurance Coverage                          6.60                       $4,620.00

 ME                 Mediation                                  31.00                      $21,624.00

                                                                       50.30              $35,104.00




       Case 2-19-20905-PRW, Doc 1258-5, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit E - January 2021, Page 4 of 11
Pachulski Stang Ziehl & Jones LLP                                   Page:     4
Diocese of Rochester O.C.C.                                         Invoice 128241
18489 - 00002                                                       January 31, 2021


  Summary of Expenses
  Description                                                                          Amount
Conference Call [E105]                                                           $111.52
Outside Services                                                                 $500.00

                                                                                       $611.52




       Case 2-19-20905-PRW, Doc 1258-5, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit E - January 2021, Page 5 of 11
Pachulski Stang Ziehl & Jones LLP                                                              Page:     5
Diocese of Rochester O.C.C.                                                                    Invoice 128241
18489 - 00002                                                                                  January 31, 2021


                                                                                       Hours           Rate       Amount

  Asset Analysis/Recovery[B120]
 01/12/2021   IDS     AA        Zoom with BRG, Brittany Michael regarding               0.60        700.00         $420.00
                                documents, asset analysis (partial attendance)
 01/12/2021   BMM     AA        Review Debtor's response regarding document             0.30        695.00         $208.50
                                production
 01/12/2021   BMM     AA        Meeting with I. Scharf, M. Babcock, and R. Strong       0.80        695.00         $556.00
                                regarding Debtor's document production.
 01/21/2021   BMM     AA        Call with R. Strong regarding asset analysis.           0.20        695.00         $139.00
 01/21/2021   BMM     AA        Communications with BRG regarding asset analysis        0.20        695.00         $139.00
 01/27/2021   BMM     AA        Call with M. Babcock (BRG) and R. Strong (BRG)          0.10        695.00          $69.50
                                regarding asset analysis.

                                                                                        2.20                      $1,532.00

  Case Administration [B110]
 01/04/2021   IDS     CA        Call with Debtor's counsel regarding case status        0.50        700.00         $350.00
                                mediation discovery.
 01/04/2021   BMM     CA        Call with Debtor's counsel regarding ongoing case       0.50        695.00         $347.50
                                issues.
 01/11/2021   IDS     CA        Telephone call with BSK team regarding parish           0.40        700.00         $280.00
                                stipulation, mediation.
 01/11/2021   BMM     CA        Call with Debtor's counsel regarding mediation and      0.40        695.00         $278.00
                                other case issues.

                                                                                        1.80                      $1,255.50

  Claims Admin/Objections[B310]
 01/19/2021   IDS     CO        Telephone call with D. Paolicelli regarding third       0.40        700.00         $280.00
                                party liability.
 01/20/2021   IDS     CO        Telephone call with M. Garabedian regarding claim       0.20        700.00         $140.00
                                issue (preservation deposition)

                                                                                        0.60                       $420.00

  General Creditors Comm. [B150]
 01/04/2021   BMM     GC        Participate in state court counsel meeting regarding    0.50        695.00         $347.50
                                mediation strategy (in part).
 01/07/2021   IAWN GC           Telephone conference with committee re mediation.       0.30        700.00         $210.00
 01/12/2021   IDS     GC        Email agenda for committee call.                        0.20        700.00         $140.00
 01/13/2021   IDS     GC        Attend committee meeting regarding mediation.           1.00        700.00         $700.00




       Case 2-19-20905-PRW, Doc 1258-5, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit E - January 2021, Page 6 of 11
Pachulski Stang Ziehl & Jones LLP                                                             Page:     6
Diocese of Rochester O.C.C.                                                                   Invoice 128241
18489 - 00002                                                                                 January 31, 2021


                                                                                      Hours           Rate       Amount
 01/13/2021   IDS     GC        Prepare for committee meeting.                         0.40        700.00         $280.00
 01/13/2021   BMM     GC        Participate in and take minutes at Committee           1.00        695.00         $695.00
                                meeting regarding mediation and other case issues.
 01/14/2021   IDS     GC        Telephone call with Laura Davis Jones regarding TC     0.40        700.00         $280.00
                                representations.
 01/14/2021   IDS     GC        Email to M. Garabedian regarding TC                    0.40        700.00         $280.00
                                representation.
 01/19/2021   BMM     GC        Review information on stay for co-defendants.          0.20        695.00         $139.00
 01/19/2021   BMM     GC        Revise Committee meeting minutes.                      0.10        695.00          $69.50
 01/19/2021   BMM     GC        Call with creditor State Court Counsel.                0.50        695.00         $347.50
 01/25/2021   IDS     GC        Committee counsel call regarding mediation,            0.50        700.00         $350.00
                                committee meeting.
 01/25/2021   BMM     GC        Participate in State Court Counsel call regarding      0.60        695.00         $417.00
                                mediation.
 01/27/2021   IDS     GC        Committee meeting regarding mediation.                 1.00        700.00         $700.00
 01/27/2021   BMM     GC        Participate in and take minutes for Committee          0.50        695.00         $347.50
                                meeting regarding mediation (in part)
 01/28/2021   IDS     GC        Telephone call with committee chair regarding          0.40        700.00         $280.00
                                meetings, mediation.
 01/28/2021   BMM     GC        Draft meeting minutes.                                 0.10        695.00          $69.50

                                                                                       8.10                      $5,652.50

  Insurance Coverage
 01/04/2021   IAWN IC           Review file and send Zive SIR article                  0.10        700.00          $70.00
 01/06/2021   IAWN IC           Telephone conference with TCC re demand in             0.80        700.00         $560.00
                                mediation.
 01/06/2021   IDS     IC        Review insurance analysis with respect to mediation    0.80        700.00         $560.00
                                preparation.
 01/07/2021   IAWN IC           Attend mediation.                                      2.90        700.00        $2,030.00
 01/11/2021   IAWN IC           Review emails between Cali, Ilan Scharf and James      0.20        700.00         $140.00
                                re insurance obligations.
 01/26/2021   IAWN IC           Exchange emails with Murray, Ilan Scharf, Donato       0.20        700.00         $140.00
                                re call on LMI
 01/27/2021   IAWN IC           Telephone conference with Murray and Ilan Scharf       0.60        700.00         $420.00
                                re insurance (.4); telephone conference with Ilan
                                Scharf re insurance (.2).
 01/27/2021   IDS     IC        Update claims/insurance analysis.                      1.00        700.00         $700.00




       Case 2-19-20905-PRW, Doc 1258-5, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit E - January 2021, Page 7 of 11
Pachulski Stang Ziehl & Jones LLP                                                            Page:     7
Diocese of Rochester O.C.C.                                                                  Invoice 128241
18489 - 00002                                                                                January 31, 2021


                                                                                      6.60                      $4,620.00

  Mediation
 01/04/2021   IAWN ME           Telephone conference with Zive and Scharf re          0.50        700.00         $350.00
                                mediation.
 01/04/2021   IDS     ME        Prepare for calls regarding mediation.                0.40        700.00         $280.00
 01/04/2021   IDS     ME        Telephone call with Mediator regarding upcoming       1.00        700.00         $700.00
                                mediation.
 01/04/2021   IDS     ME        Telephone call with SCC regarding mediation.          1.00        700.00         $700.00
 01/04/2021   IDS     ME        Telephone call with IAWN regarding mediation.         0.30        700.00         $210.00
 01/05/2021   IDS     ME        Prepare for mediation.                                2.50        700.00        $1,750.00
 01/05/2021   IDS     ME        Email to Committee regarding mediation.               0.20        700.00         $140.00
 01/05/2021   IDS     ME        Telephone call with S. Donato regarding mediation.    0.30        700.00         $210.00
 01/06/2021   IAWN ME           Telephone conference with James I Stang and Ilan      0.50        700.00         $350.00
                                Scharf reporting mediation progress.
 01/06/2021   IAWN ME           Mediation w/ Zive and committee.                      2.50        700.00        $1,750.00
 01/06/2021   JIS     ME        Call with Ilan Scharf and Iain Nasatir re status of   0.50        700.00         $350.00
                                mediation.
 01/06/2021   IDS     ME        Attend mediation with Diocese insurers including      4.20        700.00        $2,940.00
                                meetings with mediator, SCC, Committee.
 01/06/2021   IDS     ME        Telephone call with James Stang, IAWN regarding       0.50        700.00         $350.00
                                mediation.
 01/06/2021   IDS     ME        Mediation session with Committee and mediator.        0.60        700.00         $420.00
 01/06/2021   IDS     ME        Email to Committee regarding mediation.               0.20        700.00         $140.00
 01/06/2021   BMM     ME        Participate in case mediation.                        1.30        650.00         $845.00
 01/07/2021   IAWN ME           Telephone conference with Scharf re committee and     0.10        700.00          $70.00
                                mediation.
 01/07/2021   JIS     ME        Call Ilan Scharf re status of mediation.              0.30        700.00         $210.00
 01/07/2021   IDS     ME        Prepare for mediation.                                0.50        700.00         $350.00
 01/07/2021   IDS     ME        Attend mediation; meet with SCC regarding same.       3.00        700.00        $2,100.00
 01/07/2021   IDS     ME        Telephone call with IAWN regarding mediation.         0.20        700.00         $140.00
 01/07/2021   IDS     ME        Review insurance chart for mediation.                 0.20        700.00         $140.00
 01/07/2021   IDS     ME        Attend afternoon mediation session, meet with SCC     2.00        700.00        $1,400.00
                                during same.
 01/07/2021   BMM     ME        Call with I. Scharf and I. Nasatir following up on    0.10        695.00          $69.50
                                mediation.
 01/07/2021   BMM     ME        Participate in case mediation.                        2.10        695.00        $1,459.50




       Case 2-19-20905-PRW, Doc 1258-5, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit E - January 2021, Page 8 of 11
Pachulski Stang Ziehl & Jones LLP                                                             Page:     8
Diocese of Rochester O.C.C.                                                                   Invoice 128241
18489 - 00002                                                                                 January 31, 2021


                                                                                      Hours           Rate        Amount
 01/11/2021   IDS     ME        Review files, notes regarding impact of partial        1.10        700.00          $770.00
                                insurance settlements.
 01/11/2021   IDS     ME        Initial review of Diocese insurance chart.             1.30        700.00          $910.00
 01/11/2021   IDS     ME        Email to Committee members regarding insurance.        0.40        700.00          $280.00
 01/13/2021   IDS     ME        Telephone conference with A. Domanian regarding        0.30        700.00          $210.00
                                demand.
 01/13/2021   IDS     ME        Email to Committee regarding mediation.                0.20        700.00          $140.00
 01/27/2021   IDS     ME        Call with Debtor regarding LMI/ Interstate.            0.50        700.00          $350.00
 01/27/2021   IDS     ME        Telephone call with IAWN regarding                     0.20        700.00          $140.00
                                LMI/Interstate.
 01/27/2021   IDS     ME        Telephone call with Judge Zive regarding mediation.    0.50        700.00          $350.00
 01/28/2021   IDS     ME        Telephone call with L. James regarding mediation.      0.20        700.00          $140.00
 01/28/2021   IDS     ME        Work on mediation, including analysis of insurer       1.30        700.00          $910.00
                                only settlements.

                                                                                      31.00                      $21,624.00

  TOTAL SERVICES FOR THIS MATTER:                                                                            $35,104.00




       Case 2-19-20905-PRW, Doc 1258-5, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit E - January 2021, Page 9 of 11
Pachulski Stang Ziehl & Jones LLP                                             Page:     9
Diocese of Rochester O.C.C.                                                   Invoice 128241
18489 - 00002                                                                 January 31, 2021



 Expenses

 01/04/2021   CC        Conference Call [E105] Loop Up Conference Call, IDS       82.10


 01/25/2021   CC        Conference Call [E105] Loop Up Conference Call, IDS       27.57


 01/27/2021   CC        Conference Call [E105] AT&T Conference Call, IAWN          1.85


 01/31/2021   OS        Everlaw, Inv. 35071, Database for month of January       500.00
   Total Expenses for this Matter                                             $611.52




       Case 2-19-20905-PRW, Doc 1258-5, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit E - January 2021, Page 10 of 11
Pachulski Stang Ziehl & Jones LLP                                                         Page:    10
Diocese of Rochester O.C.C.                                                               Invoice 128241
18489 - 00002                                                                             January 31, 2021


                                                REMITTANCE ADVICE

                                    Please inlcude this Remittance with your payment

For current services rendered through:        01/31/2021

Total Fees                                                                                             $35,104.00

Total Expenses                                                                                               611.52

Total Due on Current Invoice                                                                           $35,715.52

  Outstanding Balance from prior invoices as of        01/31/2021          (May not include recent payments)

A/R Bill Number          Invoice Date               Fees Billed         Expenses Billed              Balance Due
 124954                  03/31/2020                 $58,445.00            $5,707.02                   $11,689.00

 125273                  04/30/2020                 $34,249.50              $537.00                   $34,786.50

 125950                  05/31/2020                 $39,062.50              $611.96                   $39,674.46

 125952                  06/30/2020                 $29,470.00              $509.50                   $29,979.50

 125953                  07/31/2020                 $33,628.50              $762.92                   $34,391.42

 125954                  08/31/2020                 $83,003.00              $844.40                   $83,847.40

 128227                  09/30/2020                $146,365.00              $696.62                  $147,061.62

 128231                  10/31/2020                 $83,000.00            $1,677.01                   $84,677.01

 128233                  11/30/2020                 $64,765.00              $551.94                   $65,316.94

 128235                  12/31/2020                 $48,815.00              $530.06                   $49,345.06

             Total Amount Due on Current and Prior Invoices:                                          $616,484.43




       Case 2-19-20905-PRW, Doc 1258-5, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit E - January 2021, Page 11 of 11
